DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 10/08/2020 is acknowledged.
Claim(s) 18-24 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/08/2020.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The information disclosure statement filed 10/20/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most 
The information disclosure statement (IDS) submitted on 12/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 & 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grams et al. (Grams et al. Assessment of the reproducibility of the indirect ultrasound method of measuring diaphragm mobility. Clinical Physiology and Functional Imaging. 2014 Jan;34(1):18-25; enclosed herein) and further in view of Beach et al. (U.S. Patent 5,088498) and Admission of prior art by the Applicant.
Claim 1:  Grams teaches -  
a method of non-invasively monitoring the respiration of a patient using ultrasonic waves directed onto the body of the patient (Page 18, Summary) 
Examiner’s Note: The claim term, non-invasively, is being interpreted in view of Figure 2 of the Applicant’s Disclosure.  The term is not being interpreted as encompassing non-contact.  The term is being interpreted as meaning not puncturing or not cutting or placing the device within the patient’s body. 
the method comprising:
placing an ultrasonic transducer on the patient’s body [3.5 MHz convex transducer was placed over the right subcostal region in the sagittal plane] (Page 20, Left Column, Right hemidiaphragm mobility measurement)
selecting a beam angle [incidence angle perpendicular] (Page 20, Left Column, Right hemidiaphragm mobility measurement)
emitting a series of ultrasound pulses from the transducer into the body towards the sample volume and detecting the echoes of the emitted ultrasound pulses (Figure 2)
detecting motion of the internal structure [measuring diaphragmatic mobility using US measurement of craniocaudal displacement of the left branch of the portal vein…proved to be a reproducible and reliable method that can be used to determine dysfunctions of the diaphragm muscle] (Page 24, Right Column, Discussion) and
associating movement of the internal structure with movement caused by respiration to monitor or determine respiration parameters of the patient [craniocaudal displacement of these points was considered the measurement of right hemidiaphragm mobility] (Page 20, Left Column, Right hemidiaphragm mobility measurement and Figure 6 & 20)
Grams uses B-mode imaging to determine motion displacements.  Grams fails to teach phase difference motion detection.
Beach teaches -
selecting a depth range [from the face of the transducer up to a maximum depth of about 8 centimeters] (Col. 4, Line 40-41) from the transducer to a sample volume [Tissues detected] within at least a portion of an internal structure [blood supply vessels] inside the patient’s body (Col. 7, Line 14-20)
emitting a series of ultrasound pulses from the transducer into the body towards the sample volume and detecting the echoes of the emitted ultrasound pulses [pulsed transceiver 1 for transmitting bursts of ultrasound into the body] (Col. 3, Line 64-65 and Claim 1)
the beam angle being non-perpendicular to a motion vector of the internal structure [Doppler]
Examiner’s Note:  Doppler waveforms requires the object of interest to be non-perpendicular in order to be visible to Doppler.
measuring phase values of at least first and second echo signals received from the internal structure at multiple points along the depth range [signal is fed to a phase detector 3 which, for each transmitted pulse, determines the approximate phase of the returning echo at each of several range gates, i.e., the phases for ultrasound reflected at each of several different depths] (Col. 4, Line 4-15)
the at least first and second echo signals being received at different times [several range gates so that the reflected wave form is monitored for each of several different short periods following the pulse transmission] (Col. 1, Line 31-44)
detecting motion of the internal structure as a function of a difference [detect phase changes of consecutive echoes from tissue at a depth of interest. Such phase changes are analyzed to determine tissue displacement] between the measured phase of the at least first and second echo signals [consecutive echoes] (Abstract)
associating movement of the internal structure with movement parameters of the patient [computation of small displacements at different depths] (Col. 6, Line 50-53) in order to provide a very precise indication of the distance traveled by the reflective tissue (Col. 4, Line 9-11)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the manual indication of breathing on B-mode imaging of Grams with the phase difference imaging of Beach in order to provide a very precise indication of the distance traveled by the reflective tissue (Col. 4, Line 9-11)
Grams fails to specifically teach a contact layer.  The Applicant admitted coupling an ultrasonic transducer via a contact layer is prior art (See Para 0024 of the PGPUB of the Specification of the Applicant) in order to allow transmission of ultrasound (See Para 0024 of the PGPUB of the Specification of the Applicant)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grams with the contact layer of the Applicant admitted art prior in order to provide a very precise indication of the distance traveled by the reflective tissue (See Para 0024 of the PGPUB of the Specification of the Applicant).
Claim 2:  Grams teaches wherein the internal structure is a liver (Page 19, Right Column, Introduction).  Grams fails to teach the selected depth range.  However, Beach teaches wherein the selected depth range as measured from the transducer to a center of the sample volume is between 5 cm to 15 cm [from the face of the transducer up to a maximum depth of about 8 centimeters] (Col. 4, Line 40-41) in order to provide a very precise indication of the distance traveled by the reflective tissue (Col. 4, Line 9-11).
Claim 3:  Grams fails to teach the selected depth range.  However, Beach teaches wherein a size of the sample volume along the beam direction is in a range from 1 cm to 5 cm [from the face of the transducer up to a maximum depth of about 8 centimeters] (Col. 4, Line 40-41) in order to provide a very precise indication of the distance traveled by the reflective tissue (Col. 4, Line 9-11)
Claim 13:  Grams teaches wherein the respiration parameters comprise a diaphragm displacement (Figure 2).
Claim 14:  Grams teaches further comprising non-invasively monitoring the respiration of the patient (Summary) and providing pressure assistance to the patient [patients who received prolonged mechanical ventilation] (Page 22, Right Column, Discussion).
Claim 15:  Grams teaches wherein the motion vector of the internal structure is in a cranio-caudal direction of the patient [craniocaudal displacement of these points was considered the measurement of right hemidiaphragm mobility] (Page 20, Left Column, Right hemidiaphragm mobility measurement and Figure 6 & 20).
Claim 16:  Grams teaches wherein the internal structure is the liver (Page 19, Right Column, Introduction).
Claim 17:  Grams fails to teach successive pair of echo signals.  However, Beach teaches wherein the at least first and second echo signals are a successive pair of echo signals [detect phase changes of consecutive echoes from tissue] (Abstract) in order to provide a very precise indication of the distance traveled by the reflective tissue (Col. 4, Line 9-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grams with the successive pair of echo signals of Beach in order to provide a very precise indication of the distance traveled by the reflective tissue (Col. 4, Line 9-11).

Claim 4-6 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Grams et al. (Cited above); Beach et al. (U.S. Patent 5,088498); Admission of prior art by the Applicant and further in view of Beach et al. (U.S. Patent Application 2006/0079782 A1; referred to herein as Beach‘782).
Claim 4:  Grams fails to teach Doppler.  However, Beach teaches wherein the motion of the internal structure is calculated based on the measured phase at multiple points inside the sample volume along the depth range and the differences in phase for the at least first and second echo signals (Col. 4, Line 4-15; Col. 1, Line 31-44 and Abstract) in order to provide a very precise indication of the distance traveled by the reflective tissue (Col. 4, Line 9-11)
Grams and Beach fails to teach averaging.  Beach‘782 teaches wherein the method further includes calculating an average displacement of tissue of the internal structure [computing the average phase difference between multiple ultrasound echoes (typically 6-16 pulses) that are received from a sample volume] (Para 0097) in order to suppress sources of noise (Para 0097).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grams and Beach with the averaging as taught by Beach‘782 in order to suppress sources of noise (Para 0097).
Claim 5:  Grams fails to teach successive pair of echo signals.  However, Beach teaches wherein the at least first and second echo signals are a successive pair of echo signals [detect phase changes of consecutive echoes from tissue] (Abstract) in order to provide a very precise indication of the distance traveled by the reflective tissue (Col. 4, Line 9-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grams with the successive pair of echo signals of Beach in order to provide a very precise indication of the distance traveled by the reflective tissue (Col. 4, Line 9-11).
Claim 6:  Grams and Beach fails to the details of function of the phase differences.  However, Beach‘782 teaches wherein the at least first and second echo signals are complex-demodulated to give two sampled time series of complex echo signals as a function of time or depth into tissue of the internal structure, and wherein a time range is set to cover a distance along the ultrasound beam to be used for the calculations, and wherein a phase difference Q(t) = W)P„t,(t) is calculated, wherein n and n+1 are related to numbers of received echo from successive ultrasound pulses, and t is related to time of distance along the ultrasound beam into the internal structure, and wherein a phase contained in Q(t) is a phase difference between complex echo signals Pn+i and Pn as a function of time and distance, and an absolute value of Q(t) is a product of echo amplitudes of Pn+i(t) and a complex conjugate of Pn(t) (Para 0092-0093) in order to improve the quality of the image (Para 0093).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grams and Beach with the details as taught by Beach‘782 in order to suppress sources of noise (Para 0097).
Claim 9:  Grams and Beach fails to teach averaging.  Beach‘782 teaches comprising determining a phase shift caused by motion at two or more locations within the internal structure and determining an average phase shift to determine the motion [computing the average phase difference between multiple ultrasound echoes (typically 6-16 pulses) that are received from a sample volume] (Para 0097) in order to suppress sources of noise (Para 0097).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grams and Beach with the details as taught by Beach‘782 in order to suppress sources of noise (Para 0097).

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Grams et al. (Cited above); Beach et al. (U.S. Patent 5,088498); Admission of prior art by the Applicant; Beach et al. (U.S. Patent Application 2006/0079782 A1; referred to herein as Beach‘782) and further in view of Nishiyama et al. (U.S. Patent 5,111,825)
Claim 7:  Grams and Beach fail to the details of the function of the phase differences.  However, Beach‘782 teaches wherein calculation of a phase difference between Pn+i(t) and Pn(t) is performed by summation of the elements in Q and calculating a phase angle (A) of the sum (Para 0092-0093) in order to improve the quality of the image (Para 0093).
Grams, Beach and Beach‘782 fail to the details of the weighted function.
Nishiyama teaches the weighted function (Col. 5, Line 30 – Col. 6, Line 34) in order to measure in a living body in real time with a high signal-to-noise ratio (Col. 1, Line 19-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grams, Beach and Beach‘782 with the details as taught by Nishiyama in order to measure in a living body in real time with a high signal-to-noise ratio (Col. 1, Line 19-21).
Claim 10:  Grams and Beach fails to teach averaging.  Beach‘782 teaches comprising determining an average phase shift [computing the average phase difference between multiple ultrasound echoes (typically 6-16 pulses) that are received from a sample volume] (Para 0097) in order to suppress sources of noise (Para 0097).
Grams, Beach and Beach ‘782 fail to teach intensity-weighted averaging.  However, Nishiyama teaches an intensity-weighted average of multiple phase shift measurements (Col. 5, Line 30 – Col. 6, Line 34) in order to measure in a living body in real time with a high signal-to-noise ratio (Col. 1, Line 19-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grams, Beach and Beach‘782 with the details as taught by Nishiyama in order to measure in a living body in real time with a high signal-to-noise ratio (Col. 1, Line 19-21).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grams et al. (Cited above); Beach et al. (U.S. Patent 5,088498) and Admission of prior art by the Applicant and further in view of Nagae et al. (U.S. Patent Application 2014/0213902 A1).
Claim 8:  Grams teaches ultrasound measurements at different depths to determine a displacement of the internal structure (Figure 2).  Grams fails to teach Doppler.  However, Beach‘782 teaches to determine a phase of a given echo signal (Claim 7).  Grams and Beach fail to teach summing.  However, Beach‘782 teaches comprises cumulatively summing a phase shift between ultrasound measurements (Para 0097) in order to suppress sources of noise (Para 0097).
Grams and Beach fail to teach interferometry.  However, Nagae teaches wherein interferometry (Para 0012-0013 and Claim 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grams; Beach and Beach‘782 with the details as taught by Nagae in order to obtain image data whose spatial resolution is improved (Para 0011).

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grams et al. (Cited above); Beach et al. (U.S. Patent 5,088498) and Admission of prior art by the Applicant and further in view of Furman et al. (U.S. Patent 2009/0048518 A1)
Claim 11-12:  Grams and Beach fail to teach the specific Doppler angle.  However, Furman teaches wherein the non-perpendicular angle is below 60° or the non-perpendicular angle is below 45° (Para 0042) in order to optimal reflect energy from a vessel (Para 0042).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grams and Beach with the details as angles by Furman in order to provide optimal reflect energy from a vessel (Para 0042).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McEwan (U.S. Patent 5,573,012) -  A non-acoustic pulse-echo radar monitor is employed in the repetitive mode, whereby a large number of reflected pulses are averaged to produce a voltage that modulates an audio oscillator to produce a tone that corresponds to the heart motion
Bruder et al. (U.S. Patent Application 2016/0000409 A1) - A method and system are disclosed for radiosurgical treatment of moving tissues of the heart, including acquiring at least one volume of the tissue and acquiring at least one ultrasound data set, image or volume of the tissue using an ultrasound transducer disposed at a position.
Brabrand (U.S. Patent Application 2004/0167389 A1) - A respiration monitor comprises a transducer array 5 having a plurality of individual transducer elements 7 that span at least part of the region of diaphragm movement of a patient.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947.  The examiner can normally be reached on Mon - Fri 10:30 - 6:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571)272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HB/Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/                                                                                              Supervisory Patent Examiner, Art Unit 3793